730 N.W.2d 245 (2007)
William BUSHY, Plaintiff-Appellee, and
Gerald Nagtzaam and Robert Hawkes, Plaintiffs,
v.
Robert L. BERACY and Gratiot County Board of Commissioners, Defendants-Appellants.
Docket No. 131229. COA No. 262909.
Supreme Court of Michigan.
May 2, 2007.
On order of the Court, the application for leave to appeal the February 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.